MEMORANDUM **
Salib Atef Mokhtar Mounes, a native and citizen of Egypt, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184 (9th Cir.2006), and we deny the petition for review.
Substantial evidence supports the IJ’s determination that, even assuming Mounes’s testimony is deemed credible, Mounes did not establish past persecution on account of a statutorily enumerated ground. See Chanco v. INS, 82 F.3d 298, 302 (9th Cir.1996) (holding that criminal prosecution does not amount to political persecution). Substantial evidence also supports the IJ’s adverse credibility determination because there were material inconsistencies between Mounes’s testimony and asylum application regarding the events surrounding his release from prison. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001); see also Kohli v. Gon*638zales, 473 F.3d 1061, 1070-71 (9th Cir. 2007). Mounes has therefore failed to show eligibility for asylum or withholding of removal. See Zehatye, 453 F.3d at 1190.
Mounes has not demonstrated that he is more likely than not to be tortured if returned to Egypt. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.